Exhibit 10.46

PROPERTY LEASE AGREEMENT

BE IT KNOWN, that, before the undersigned Notary(ies) Public in the State of
Louisiana, and in the presence of the undersigned competent witnesses,
personally came and appeared:

PETRO STOPPING CENTERS, L.P., a limited partnership of the State of Delaware,
whose present mailing address is declared to be 6080 Surety Drive, El Paso,
Texas 79905, herein represented by its duly authorized Chief Financial Officer,
Edward Escudero, in accordance with a resolution of the board of directors
thereof, hereinafter referred to as ALessor@,

who hereby leases and delivers unto:

PETRO TRUCKSTOPS, INC., a corporation of the State of Delaware, whose present
mailing address is declared to be 6080 Surety Drive, El Paso, Texas 79905,
herein represented by its duly authorized President, James A. Cardwell, Jr., in
accordance with a resolution of the board of directors thereof, hereinafter
referred to as ALessee@,

hereby accepting and leasing for itself, its successors and assigns, and
acknowledging due delivery and possession thereof, the Egan Facility,
constituting the land and improvements of the Petro Stopping Center in Egan,
Louisiana, less and except those parcels of property upon which are located the
truck scales, said Egan Facility being located on the following described
property, to-wit:

See property description in Exhibit A made a part hereof for all purposes.

Together with all buildings and structures located on the property described in
Exhibit A, and all of the contents of said buildings and structures, less and
except the truck scales, hereinafter referred to as the APremises@.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other valuable consideration, and upon the terms and
conditions hereinafter set forth, this lease is made and accepted by Lessor and
Lessee (sometimes hereinafter referred to as the AParties@) for and in
consideration of all of the terms, conditions and stipulations hereinafter set
forth:

1. TERM: The term of this lease (hereinafter referred to as the AAgreement@
shall be for a period of one (1)year commencing on the 9th day of March, 2007.
This Lease shall automatically renew thereafter for additional terms of one
(1) year each unless Lessee gives Lessor written notice of its intent to not
renew this Agreement at least ninety (90) days before the expiration of the
primary term or any renewal term that has begun to run.

Both Lessor and Lessee further agree that this Agreement may be terminated at
any time by either party hereto by a party giving the other party notice of its
intent to terminate this agreement at least sixty (60) days before the date that
said party desires to terminate this Agreement.

2. RENTAL. Lessee agrees to pay to Lessor as rental payment during the full term
hereof the sum of TWENTY NINE THOUSAND ONE HUNDRED SIXTY SEVEN AND NO/100
DOLLARS ($29,167.00) per month, said rental payment being due on the 1st day of
the month subsequent to the execution hereof and on the first day of every month
thereafter. If the date of commencement is other than the 1st day of the month,
the rental payment for the 1st month shall be prorated. The amount of the rental
payment during the renewal terms may be adjusted upon mutual agreement of Lessor
and Lessee.

All rental payments shall be paid to Lessor on a monthly basis, and shall be due
on or before the 1st of the month. Rental payments shall be remitted to Lessor=s
address as provided in the notice paragraph 22 hereof.

Any rental payment received after the 5th day of any month during the full term
hereof shall be considered delinquent. If any rental payment is not paid on or
before the 5th day of any month, Lessee shall pay interest on the unpaid rent at
the simple interest rate of twelve percent (12.0%) per annum.



--------------------------------------------------------------------------------

3. USE OF PREMISES: Lessee will not carry on or permit upon the Premises any
offensive use nor allow same to be used for any unlawful or immoral purpose, it
being contemplated that at all times during the term of this Agreement said
Premises shall be devoted solely to use as part of a qualified truck stop
facility as defined in LSA-R.S. 27:301 et seq. and the Louisiana Administrative
Code, Title 42:Part XI:Section 2401 et seq., as presently existing, and in any
subsequent amendments thereto.



--------------------------------------------------------------------------------

4. LAW, ORDINANCES AND REGULATIONS: Lessee hereby agrees to comply with any and
all laws of the State of Louisiana and all lawful federal, state and local
ordinances and regulations pertaining to the operation of the business on the
Premises, including but not limited to the laws and regulations which govern
operation of video draw poker devices, and shall obtain all necessary licenses
or permits to do business on the Premises which may be required by any municipal
or parish ordinances, state laws or regulations, governmental authority, or
otherwise, and shall pay all fees in connection therewith as well as fees
imposed by reason of inspection of the Premises or the equipment situated
therein.

5. WARRANTY OF PEACEABLE POSSESSION. Lessor covenants and agrees with Lessee
that Lessor has the right to lease the Premises, that the same is free and clear
of any and all liens, claims and encumbrances, and that Lessor shall defend the
same against all such claims whatsoever. Lessor further covenants and agrees
that Lessee, by paying all rental payments and by observing and fulfilling the
covenants and obligations of the Agreement, shall lawfully and peaceably, hold,
occupy and enjoy the Premises during the initial term hereof and any term
thereafter, without any hindrance or molestation by Lessor, or by any person(s)
whomsoever purporting to claim a right or interest in the Premises. Lessor does
not warrant Lessee against disturbances by any person(s) not claiming any rights
or interest in the Premises.

6. ASSUMPTION OF LIABILITY. As additional consideration by the Lessee for its
undertaking herein, and pursuant to the authority of LSA-R.S. 9:3221, as now
existing and as hereafter amended, Lessee, in conformance with the liability
shifting and liability limiting provisions thereof, hereby assumes all
responsibility for the condition and use of the Premises and for the land and
any buildings or structures now located thereon or hereafter constructed
thereon, and Lessee agrees to hold harmless, indemnify and defend Lessor from
any claims, actions or causes of action which may arise from injuries caused to
persons or property by any defect in the Premises or any building or structure
now located thereon or hereafter constructed thereon, during the term of this
agreement and during any term thereafter, or while Lessee occupies the Premises,
or which may arise after the termination of this agreement from the fault of the
Lessee, Lessee=s employees, agents or invitees, to the full extent and in the
manner prescribed by law.

7. HOLD HARMLESS: Except at provided in paragraph 8 hereof, Lessee shall
indemnify, defend and hold harmless Lessor and Lessor=s agents from and against
any and all claims, liabilities, losses, damages and actions, including costs
and expenses of defending against same, resulting or alleged to result from any
breach, violation or nonperformance of any covenant or condition hereof,
excepting therefrom any such claims or expenses resulting from the failure of
Lessor to fulfill any of its obligations hereunder.

Except as provided in paragraph 8 hereof, Lessee shall indemnify, defend and
hold harmless Lessor and Lessor=s agents from and against the payment of any and
all losses, damages, legal costs and charges, inclusive of attorney=s fees, paid
by Lessor and lawfully and reasonably incurred or expended in or about the
prosecution or defense of any suit or other proceeding in the discharging of the
leases premises, or any part thereof, from any lilen, judgment or encumbrance
created, or permitted to be created, by Lessee upon or against the Premises, or
any building or structure located thereon, or against Lessee=s leasehold
interest in the Premises, and also any costs and charges, inclusive of
attorney=s fees, incurred or expended on account of proceedings instituted by
Lessor to obtain possession of the Premises covered by this agreement after the
termination of this agreement by forfeiture or otherwise.

Lessee shall indemnify, defend and hold harmless Lessor and Lessor=s agents from
and against any and all fines, suits, claims, demands, liabilities, losses,
damages and actions, including costs and expenses of defending against same,
resulting or alleged to result from Lessee=s use or occupancy of the Premises
during the term hereof and any term thereafter, excepting therefrom any such
claims, losses or expenses resulting from or caused by the negligence of Lessor
or Lessor=s agents.

8. UNDERGROUND STORAGE TANKS: Lessee does not assume responsibility for the
condition of any underground storage tanks or other equipment, pipes,
appurtenant structures or devices used for the storage and dispensation of any
gasoline or petroleum products and Lessor shall indemnify Lessee and hold Lessee
harmless from and against all fines, suits, claims, demands, liabilities, and
actions, including costs and expenses of defending against



--------------------------------------------------------------------------------

such claims, resulting or alleged to result from any breach, violations, or
non-performance, any federal, state, or local rules, laws or ordinances,
including but not limited to, the State of Louisiana, Department of
Environmental Quality, or any federal authority or agency regulating the storage
and dispensation of any gasoline or petroleum products.



--------------------------------------------------------------------------------

9. MAINTENANCE: Lessor, at its sole cost and expense, shall maintain and keep in
good repair the exterior walls of the Premises, its roof, foundation and the
concrete walkways and parking surface, provided such repair is not necessitated
because of negligence on the part of Lessee, its agents and employees.

Lessee, at its sole cost and expense, shall maintain the interior of the
Premises, including plumbing, electrical, piping, fixtures, equipment, painting
or decorating of any kind, and shall be responsible for all glass frames that
may be broken or damaged. Lessee shall also be responsible for the maintenance
of the heating and air conditioning system in said Premises. Lessee further
agrees to replace the whole or any portion of the sewerage and sanitary fixtures
should the need arise, at its sole cost and expense. Upon expiration or
termination of this Agreement, Lessee shall redeliver possession of the Premises
in as good condition as the commencement of the term of this Agreement,
reasonable wear and tear only excepted.

Any and all signs placed on the Premises by Lessee shall be and remain the
property and responsibility of Lessee, and Lessee shall cause to be removed from
said Premises any and all signs so placed at the termination of this Agreement
so that the Premises will be in the same condition as before said signs were
placed thereon. All signs shall be approved by Lessor prior to placement on the
Premises and, shall be in accordance with any regulatory requirements if it
relates to the operation of video draw poker devices.

Lessee shall be responsible for keeping the paved parking area of the Premises
clean and free of debris. Lessee shall also be responsible for the painting and
maintenance of any parking stripes that may be placed on said parking surface,
and for the upkeep of the grass on the Premises. Lessee shall keep the entire
Premises free of debris.

10. TAXES AND ASSESSMENTS: Lessee shall, within five (5) days after receipt of
an invoice from Lessor, reimburse Lessor for all taxes and assessments
applicable to the Premises that are paid by Lessor, including without
limitation, any ad valorem taxes assessed against the property underlying the
Premises. In case of any default hereof on the part of Lessee in reimbursing
Lessor for taxes, assessments or other amounts herein provided to be paid, the
amount due shall bear interest at the rate of twelve percent (12%) per annum
from the date of the invoice until paid by Lessee. In no event shall such rate
of interest to be charge to Lessee be higher than the maximum rate permitted by
law.

11 ASSIGNMENT, SUBLETTING AND ALTERATION: This Agreement is personal to the
Lessee, and the Lessee may not assign, sublease or otherwise delegate rights or
obligations hereunder without first obtaining the written consent of the Lessor.

12. UTILITIES: Lessee, during occupancy of the Premises, shall pay all charges
accruing for water, gas, electricity, sewerage and garbage pick-up. Upon its
failure to do so, Lessor may, at its option, pay such charges and, in that
event, such charges shall be added to the rental payable and shall be
collectible as rent.

13. DEFAULT; FAILURE TO REMIT RENTAL PAYMENTS; OTHER BREACHES: In the case of
default in payment of the rent in accordance with the terms hereof or the
non-performance of any of the covenants herein, Lessor may enforce the
performance of this Agreement in any mode provided by law and, in addition
thereto, Lessor may, at its option, declare all of the remaining unpaid
installments of rent immediately due and payable, or terminate this Agreement,
if the non-payment of rent or such default shall continue for a period of
fifteen (15) days after Lessor notifies Lessee of such default and of its
intention to declare all remaining installments of rent due and payable, or to
declare the Agreement forfeited, such notice to be sent by Lessor to Lessee by
certified mail as provided in paragraph 25 hereof, and thereupon (unless Lessee
shall have paid said rent and completely removed or cured said default) all of
said remaining installments of rent shall be due or, at Lessor=s option, this
Agreement shall cease and come to an end as if that were the day originally
fixed herein for the right, and without further notice or demand, to re-enter
and remove all persons and Lessee=s property therefrom without being deemed
guilty or liable of or for any manner of trespass, and without prejudice to any
remedies for arrears of rent or breach of covenant, and Lessor or Lessor=s agent
or attorney may resume possession of the Premises and let the same for the
remainder of the term at the best rent said agent or attorney may obtain, for
the account of Lessee, who shall made good any deficiency, and Lessor shall have
a lien as security for the rent aforesaid upon all goods, wares, chattels,
instruments, fixtures, furniture, appliances, tools and other personal property
which are/may be on the Premises.



--------------------------------------------------------------------------------

In the event of a default of any condition or obligation of this Agreement on
the part of any of the Parties hereto which results in any legal proceeding, the
non-prevailing party shall pay to the prevailing party of the litigation all
reasonable costs and expenses of the legal proceeding and any appeal therefrom,
including attorney=s fees.



--------------------------------------------------------------------------------

14. LIABILITY INSURANCE: Lessee assumes responsibility for the condition of the
Premises and equipment, and all property of every kind which may be on said
Premises during the term hereof and same shall be at the sole risk of Lessee or
those claiming under it, and Lessor shall not be liable to Lessee or any other
persons whomsoever for any injury, loss or damage to any person or property in
or upon said Premises, or upon the parking lot, sidewalks and drives contiguous
thereto. Lessee hereby covenants and agrees to assume all liability for or on
account of any injury, loss or damage above described and to save Lessor
harmless therefrom. Lessee obligates and binds itself at all times during the
term of this agreement to carry public liability and property damage insurance
(owner=s, landlord=s and tenant=s policy) with minimum $1,000,000 limits for the
protection of Lessor and Lessee, all at Lessee=s sole cost and expense. Lessor
shall be named as an additional insured in said policy and shall be furnished
with a copy of said policy and a certificate certifying that said policy is in
full force and effect at all times during the term of this Agreement.

15. LIENS ON PREMISES: Lessee shall not permit the Premises to become encumbered
by a mechanic=s lien or materialman=s lien, and if such lien be filed against
the Premises, Lessee shall discharge same within ten (10) days after the date of
such filing. Notice is hereby given that Lessor shall not be liable for any
labor or material furnished Lessee upon credit or furnished to anyone else to be
employed in or on the Premises and that no mechanic=s or materialman=s lien
shall attach to or affect the interest of Lessor in the Premises.

16. CANCELLATION: In the event that Lessee should lose its right to place video
draw poker devices on any portion of the qualified truck stop facility operated
thereby, or in the event that the original video draw poker truck stop license
application of Lessee shall be finally denied, either the Lessor or the Lessee
may, at Lessee=s sole option and discretion, cancel this Agreement without any
further liability other than Lessee=s its obligations hereunder to leave all
improvements and alterations made to the Premises.

17. INSPECTION OF PREMISES: Lessee shall, at any time during the term of the
Agreement, permit inspection by prospective tenants. Lessee shall permit signs
or other notices, indicating that the Premises are to be let or are for sale, to
be posted or remain on the Premises.

18. FIRE AND EXTENDED COVERAGE INSURANCE; WAIVER OF SUBROGATION: Lessor shall
keep the Premises insured against fire and explosion with extended coverage for
at least 80% of its replacement value, and Lessee shall insure all property
owned by it against fire and explosion which is located on or in the Premises
with extended coverage for such amount as Lessee may deem adequate. Lessor and
Lessee shall each look solely to their own insurance in the event of destruction
or damage to the property of either, insofar as the destruction or damage is
such that would be covered by a fire and extended coverage insurance policy.
Neither Lessor nor Lessee shall be under obligation to pay any amount to the
other, their heirs, successors or assigns, or to the insurance company issuing
the policy of insurance, even though the loss or damage is caused by the
negligence of the other, their agents, or employees, if such loss or damage
would be the kind covered by a fire, explosion, and extended coverage insurance
policy. Lessor and Lessee each agree to notify their present or future insurer
or insurers that they have waived subrogation against the other during the
entire term of this Agreement and to furnish satisfactory evidence showing that
notice of such waiver has been given. Lessor and Lessee hereby agree to
indemnify and hold the other harmless from any loss sustained because of the
other=s failure to carry out the obligations provided in this Agreement relating
to the waiver of subrogation.

19. MODIFICATIONS AND IMPROVEMENTS; PRIOR APPROVAL: Lessee does hereby agree
that Lessee shall not make any additions, alterations or improvements to the
Premises without the prior written consent of the Lessor. If the Lessor permits,
in writing, additions, alterations or improvements by the Lessee to the
Premises, Lessee agrees that it shall: 1) make such additions, alterations or
improvements in a workmanlike manner, and 2) provide protection against liens on
the leased premises by providing a lien waiver for any and all such construction
costs necessary for the completion of the additions, alterations or
improvements.

All additions, alterations or improvements made by the Lessee with or without
the consent of the Lessor, no matter how attached to the Premises (except
movable trade fixtures), shall become the property of the Lessor, and Lessee
hereby waives all rights to any compensation for such. Notwithstanding the
preceding sentence, however, Lessor and Lessee may agree in writing that Lessee
may retain possession of certain additions, alterations or improvements made by
the Lessee subsequent to the termination or expiration of this Agreement,
provided that said Agreement is provided for in writing and said document is
executed by both the Lessor and the Lessee prior to the construction of any such
additions, alterations or improvements to the Premises.



--------------------------------------------------------------------------------

Notwithstanding the aforementioned, Lessor further hereby agrees that Lessee may
take any and all affirmative action as may be necessary to remedy any
non-compliance with the aforementioned gaming laws by making additional
improvements or alterations to the Premises.

20. INTEREST AND ATTORNEY=S FEES: All past due installments of rent or other
payments due by Lessee to Lessor shall bear interest at the rate of twelve
percent (12%) per annum from date due until paid. In the event Lessee fails to
pay the rent in accordance with the terms of this Agreement or fails to perform
or carry out any of its obligations and covenants hereunder, and if it should
become necessary for Lessor to employ an attorney at law to enforce any of the
terms or conditions of this Agreement or the collection of said rent, then an
additional sum of twenty-five percent (25%) of said amount due shall be paid as
attorney=s fees. If no money is due, then reasonable attorney=s fees, which in
any event shall not be less than $1,000.00, shall be paid by Lessee.

21. AUTHORITY TO TRANSACT BUSINESS: Lessee has all requisite partnership or
corporate power and authority, if required, to execute, deliver and perform its
obligations under this Agreement. The execution of this Agreement by Lessee has
been duly and validly authorized by all necessary partnership or corporate
action on the part of Lessee, and this Agreement is the valid and binding
obligation of Lessee, enforceable against Lessee in accordance with the terms
hereof.

22. NOTICES: All rental payments hereunder shall be made to Lessor by ordinary
mail and all notices required to be given to Lessor hereunder shall be sent by
certified mail addressed to Lessor as follows: Petro Stopping Centers, L.P.,
Attn: Edward Escudero, Chief Financial Officer, 6080 Surety Drive, El Paso,
Texas 79905, or such address as Lessor may direct from time to time by written
notice forwarded to Lessee by certified mail.

All notices required to be given by Lessor to Lessee shall be sent by certified
mail addressed to Lessee as follows: Petro Truckstops, Inc., Attn: James A.
Cardwell, Jr., President, 6080 Surety Drive, El Paso, Texas 79905, or such
address as Lessee may direct from time to time by written notice forwarded to
Lessor by certified mail.

23. MODIFICATIONS: No change or modification hereof shall be valid or binding
unless the same is in writing and signed by the party intended to be bound. No
waiver of any provisions of this Agreement shall be valid unless the same is in
writing and signed by the party against whom such waiver is sought to be
enforced; moreover, no valid waiver of any provisions of this Agreement at any
time shall be deemed a waiver of any other provision of this Agreement at such
time, nor shall it be deemed a valid waiver of such.

24. CLAIMS AND DEFENSES: The existence of any claims or causes of action against
the Lessor by the Lessee shall not constitute a defense to the enforcement of
this Agreement.

25. BINDING EFFECT: This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, their respective heirs, successors,
representatives, executors, purchasers, administrators and permitted assigns,
subject to the restrictions herein set forth.

26. HEADINGS: It is understood by the Parties hereto that the headings in this
Agreement are for convenience only and shall not be used to interpret or
construe the provisions hereof.

27. SEVERABILITY: If any provision of this Agreement is held invalid such
invalidity shall not affect other provisions and to this end, the provisions of
this Agreement are hereby declared severable.

30. CONSTRUCTION OF THIS AGREEMENT: The Parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event any ambiguity or
questions of intent or interpretation arise, this Agreement shall be construed
as if jointly drafted by the Parties and no presumption or burden of proof shall
arise favoring any of the Parties by virtue of authorship of any of the
provisions of this Agreement.



--------------------------------------------------------------------------------

31. NON-DISCLOSURE: Lessor and Lessee hereby stipulate and agree that the terms
of this Agreement are important, material and confidential and that public
disclosure thereof may adversely affect the business of both the Lessor and the
Lessee and their good will. Therefore, both Lessor and Lessee hereby covenant
and agree that they will not, directly or indirectly, reveal, divulge, disclose
or otherwise communicate to any person or other entity whatsoever in any manner,
excepting those affiliates, officers, directors, employees, agents and
representatives of either the Lessor or the Lessee who have a reasonable need
for access thereto, any information of any kind, nature or description, relating
to or concerning the obligations, terms and conditions of this Agreement, and
except as may otherwise reasonably be required by either the Lessor or the
Lessee in negotiations for the sale of the business of either party hereto. The
Parties agree, however, that notwithstanding the aforementioned non-disclosure,
any party hereto may record an extract of this Agreement in the mortgage and
conveyance records and include all information therein as required by law,
including but not limited to, the term of the Agreement, a description of the
property affected, and the restriction on the transfer of the property.

Notwithstanding anything herein to the contrary, any disclosure of this
agreement as required by appropriate gaming and/or other regulatory authorities
shall not be considered a breach of this provision.

THUS DONE AND PASSED on the      day of                     , 2007, at the City
of El Paso, State of Texas, the undersigned party having affixed its signature
in the presence of me, Notary, and the undersigned competent witnesses, after
due reading of the whole.

 

WITNESSES:   Lessee:   PETRO TRUCKSTOPS, INC.   By:  

/S/ James A. Cardwell, Jr.

    James A. Cardwell, Jr., President

 

  NOTARY PUBLIC

THUS DONE AND PASSED on the      day of                     , 2007, at the City
of El Paso, State of Texas, the undersigned party having affixed its signature
in the presence of me, Notary, and the undersigned competent witnesses, after
due reading of the whole.

 

WITNESSES:   Lessor:   PETRO STOPPING CENTERS, L.P.   By:  

/S/ Edward Escudero

    Edward Escudero, Chief Financial Officer

 

  NOTARY PUBLIC



--------------------------------------------------------------------------------

EXHIBIT A

Description of Premises

That certain tract or parcel of ground containing 21.894 acres, located in
Sections 27 & 34, T9S-R1W, Acadia Parish, Louisiana and being more particularly
described as follows:

Beginning at a point which is the Southwestern corner of said Section 27, said
point being on the centerline of the La. Hwy. 91 right of way; Thence N
89E48’23” East 63.66 feet to a point for corner. Said corner being on the
Southerly right of way of I-10; Thence with said Southerly right of way of I-10
North 00E14’57” West 250.00 feet. North 44E45’03” East 49.50 feet. Along a curve
to the left for a distance of 230.14 feet (radius = 220.0’), North 29E45’03”
East 120.00 feet; North 74E45’03” East 14.14 feet; Along a curve to the right
for a distance of 226.63 feet (Radius = 145.0’), North 29E45’03” East 386.40
feet and North 53E11’20” East 191.42 feet to a point for corner; Thence South
00E39’56” West 1095.00 feet to a point for corner, said point being in the
center of a drainage canal; Thence with said canal centerline South 55E46’12”
West 347.59 feet, South 42E07’58” West 469.00 feet, South 26E48’58” West 75.00
feet, South 20E14’57” West 311.00 feet, South 28E13’58” West 226.90 feet and
South 72E33’59” West 41.30 feet to a point for corner; Said point being on the
centerline of the La. Hwy. 91 right of way; Thence with said La Hwy. 91 right of
way North 00E01’57” East 1200.50 feet to the Point of Beginning.